Tilson, Judge:
In the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have agreed that the issue herein is the same in all material respects as the issue in Kohlberg v. United States, Reap. Dec. 4526, and that the market value or price at or about the dates of exportation of the merchandise herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress.
Upon the agreed facts, and following the cited authority, I find and hold,the proper dutiable export value of the merchandise covered by said appeals to b.e the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.